DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (WO 2015/159476) in view of Hieda (2016/0061132).
  Note: The examiner used US 2016/0161526 for a translation of WO 2015/159476.

With respect to claim 1, Miki teaches a tire force estimating device (70) which estimates tire forces which are forces applied from a ground surface to a wheel (14/82) of a vehicle (100) which turns in a bank state (Fig. 5) in which a vehicle body (as depicted in Fig. 5) is tilted around a forward-rearward axis (Dx), the tire force estimating device (70) comprising: a processor (CPU, [0052]) configured to: implement a first tire force estimating section (i.e. a portion of 70) which estimates a vertical forces (Fh/pt) applied in the vertical direction (Dz) from the ground 
Miki remains silent regarding the device having a bank angle sensor; and the processor configured to: implement a first tire force estimating section which: based on a bank angle measured by the bank angle sensor, estimates a time derivative of a motion state of the vehicle body in a vertical direction within a plane perpendicular to the forward-rearward axis and a time derivative of the bank angle; and estimates the vertical force applied in the vertical direction from the ground surface to the wheel, based on the time derivative of the motion state of the vehicle body in the vertical direction within the plane perpendicular to the forward-rearward axis and the time derivative of the bank angle.
Hieda teaches a similar device having a bank angle sensor (51); and a processor (31) configured to: implement a tire force estimating section based on a bank angle (theta) measured by the bank angle sensor (51), estimates a time derivative of a motion state (i.e. an angular velocity [0080]) of a vehicle body (1) in a vertical direction (61) within a plane (i.e. a plane where the vehicle 1 rotates within, as seen in Fig. 3) perpendicular to a forward-rearward axis (i.e. an axis defined by a line that crosses both wheels) and a time derivative of the bank angle (i.e. a change in the bank angle over time, as seen in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing steps of Miki to determine the vertical force at s5 based on the time derivative of the motion state of the vehicle body in the vertical direction within the plane perpendicular to the forward-rearward axis and the time derivative of 
The method of claim 9 is performed by the rejected structure of claim 1.

With respect to claim 2, Miki as modified teaches the tire force estimating device (70) wherein the first tire force estimating section (via 74-76) estimates the vertical force [0077] and a lateral force [0056] which are applied from the ground surface to the wheel by use of a first motion equation (equation 6 or 7 for a respective wheel for the vertical forces and equation 1 for the lateral forces for each wheel), a second motion equation (equation 2), and a third motion equation (either 10 or 11 for a respective wheel), wherein the first motion equation (either 1, 6 or 7) indicates a relation of a balance (i.e. balance around the center of gravity G, Fig. 10) between the time derivative of the motion state (i.e. during a bank or change in motion, as seen in Fig. 12 of Hieda) of the vehicle body (of 100) in the vertical direction (Dz), and the vertical force (F h/pt, [0077]), wherein the second motion equation (equation 2) indicates a relation of a balance between a time derivate of the motion state (i.e. a change in motion related to speed, as taught by Hieda in Fig. 6) of the vehicle body (of 100) in a lateral direction (like as seen in Fig. 5 of Miki), and the lateral force (Fyf or Fyr), and wherein the third motion equation (either 10 or 11 for a respective wheel) indicates a relation of a balance (around G) between a time derivative of the motion state (i.e. during a bank turn during motion) of the vehicle body (as seen in Fig. 7) around the forward-rearward axis (Dx as seen in Fig. 7), and the vertical force (F h/pt) and the lateral force (Fyf or Fyr).

 wherein the first tire force estimating section (70 as modified) obtains the time derivative of the motion state of the vehicle body (of 100) in the vertical direction (Dz), the time derivative of the motion state (i.e. the time during a motion) of the vehicle body (of 100) in the lateral direction (Dy), and the time derivative of motion state (i.e. the time during a motion) of the vehicle body (of 100) around the forward-rearward axis (Dx), based on a value (a roll rate [0059]) associated with a time derivative of the bank angle (ϕ) of the vehicle body (as taught by Heida in Fig. 6).

Claims 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (2016/0161526) in view of Hieda (2016/0061132).

With respect to claim 4, Miki teaches the tire force estimating device (70) wherein the wheel is a front wheel (14), where the vehicles further includes a rear wheel (82) and wherein the first tire force estimating section (70 as modified by Hieda) estimates a sum of the force (Ft) applied from the ground surface to the front wheel (14) and the force applied from the ground surface to the rear wheel (82), based on the time derivative of the motion state of the vehicle body (i.e. during motion and as the vehicle banks, as taught by Hieda) within the plane perpendicular to the forward-rearward axis (Dx), and estimates a front wheel force (Fh/pt) applied from the ground surface to the front wheel (18) and a rear wheel force (Fh/pt) applied from the ground surface to the rear wheel (82) but remains silent regarding the step of dividing the sum of the forces (Ft) into the front wheel force and the rear wheel force.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mathematical operation of the force estimating device using 

With respect to claim 5, Miki as modified teaches the tire force estimating device (70 as modied) wherein the first tire force estimating section (70) divides (as modified) the sum of the forces (i.e. both Fh/pt) into the front wheel force and the rear wheel force (as indirectly taught in Fig. 10), based on a time derivative a motion state of the vehicle body in a forward and rearward direction (Dx, as taught by Hieda during vehicle operation).

With respect to claim 6, Miki teaches all that is claimed in the above rejection of claim 5 but remains silent regarding the first tire force estimating section changes a ratio of dividing the sum of the forces into the front wheel force and the rear wheel force, based on the bank angle.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mathematical operation of the force estimating device using the taught force data and bank angle (ϕ) in Miki as modified by Hieda to perform the operation of changing a ratio of dividing the sum of the forces into the front wheel force and the rear wheel force, based on the bank angle, since it has been held that discovering the optimum value of a result effective variable through design and experimentation involves only routine skill in the Art, as the general conditions, i.e. force variables and ϕ, are taught in Miki and that there are a 

With respect to claim 7, Miki teaches the tire force estimating device (70) where the processor (as modified by Hieda) is further configured to implement, a second tire force estimating section (i.e. the second section of 70) which estimates forward-rearward forces (Fxf and Fxr) applied from the ground surface to the wheel (14 and 82) in a forward and rearward direction (Dx, Fig. 12), wherein the second tire force estimating section estimates a sum of the forward-rearward force (Fxf) applied from the ground surface to a front wheel (14) and the forward-rearward force (Fyr) applied from the ground surface to a rear wheel (82), based on a time derivative of a motion state (i.e. during operation as taught by Hieda) of the vehicle body (of 100) in the forward and rearward direction (Dx), wherein the second tire force estimating section (i.e. the second section of 70) estimates a front wheel forward-rearward force applied from the ground surface to the front wheel (18), based on a braking force of the front wheel [0091], and wherein the second tire force estimating section (second portion of 70) estimates a rear wheel forward-rearward force applied from the ground surface to the rear wheel (82) based on the estimated sum of the forward-rearward forces, and the estimated front wheel forward-rearward force [0092].
With respect to claim 8, Miki teaches a tire force estimating device (70) which are forces applied from a ground surface to a front wheel (14) and a rear wheel (82) of a vehicle (100) which turns in a bank state (Fig. 7) in which a vehicle body (i.e. a body of 100) is tilted around a forward-rearward axis (Dx), the tire force estimating device (70) comprising: a processor 
Miki remains silent regarding a bank angle sensor, the first tire force section based on a bank angle measured by the bank angle sensor, estimates a time derivative of a motion state of the vehicle body in a vertical direction within a plan perpendicular to the forward-reward axis and a time derivative of the bank angle and wherein the first tire force estimating section (i.e. the first of 70) and wherein the first tire force estimating section estimates the front wheel force and the rear wheel force by dividing the sum of the forces into the front wheel force and the rear wheel force based on a change over time of a motion state of the vehicle body in a forward and rearward direction, and a bank angle.
Hieda teaches a similar device having a bank angle sensor (51); and a processor (31) configured to: implement a tire force estimating section based on a bank angle (theta) measured by the bank angle sensor (51), estimates a time derivative of a motion state (i.e. an angular velocity [0080]) of a vehicle body (1) in a vertical direction (61) within a plane (i.e. a plane where the vehicle 1 rotates within, as seen in Fig. 3) perpendicular to a forward-rearward axis (i.e. an axis defined by a line that crosses both wheels) and a time derivative of the bank angle (i.e. a change in the bank angle over time, as seen in Fig. 6).
 direction within the plane perpendicular to the forward-rearward axis and the time derivative of the bank angle as taught by Hieda because Hieda teaches such data, as collected and derived, can improve the running performance of the vehicle when rounding curves [0014].
Miki as modified by Hieda remains silent regarding the first tire force estimating section estimates the front wheel force and the rear wheel force by dividing the sum of the forces into the front wheel force and the rear wheel force based on a change over time of a motion state of the vehicle body in a forward and rearward direction, and a bank angle.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mathematical operation of the force estimating device using the taught force data and bank angle ϕ in Miki as modified by Hieda to perform the operation of  dividing the sum of the forces into the front wheel force and the rear wheel force based on a time derivative of a motion state of the vehicle body in a forward and rearward direction, and a bank angle, since it has been held that discovering the optimum value of a result effective variable through design and experimentation involves only routine skill in the Art, as the general conditions, i.e. force variables and ϕ, are taught in Miki as modified and that there are a finite number of solutions when manipulating force data related to motion equations.  MPEP 2144.05(II)(B)

With respect to claim 10, Miki teaches the method wherein the wheel is a front wheel (14), wherein the vehicle (100) includes a rear wheel (82), the method comprising: estimating a sum of the forces applied from the ground surface to a virtual wheel (via equations 6 and 7) but remains 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mathematical operation of the force estimating device using the taught force data and bank angle ϕ in Miki as modified by Hieda to perform the operation of  dividing the sum of the forces into the front wheel force and the rear wheel force based on a time derivative of a motion state of the vehicle body (as taught by Hieda) in a forward and rearward direction, and a bank angle, since it has been held that discovering the optimum value of a result effective variable through design and experimentation involves only routine skill in the Art, as the general conditions, i.e. force variables and ϕ, are taught in Miki as modified and that there are a finite number of solutions when manipulating force data related to motion equations.  MPEP 2144.05(II)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853